Citation Nr: 0115748	
Decision Date: 06/07/01    Archive Date: 06/13/01	

DOCKET NO.  97-05 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARINGS ON APPEAL

Appellant



INTRODUCTION

The veteran had active service from December 1967 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, that found that new and material evidence 
had not been presented to reopen a claim of entitlement to 
service connection for PTSD.  


FINDINGS OF FACT

1.  An unappealed February 1993 RO decision denied service 
connection for PTSD; evidence received since the February 
1993 RO decision is new and bears directly and substantially 
on the matter under consideration, and is so significant that 
it must be considered in order to fairly decide the claim.  

2.  The veteran has PTSD that was caused by inservice combat 
experiences.  


CONCLUSIONS OF LAW

1.  The February 1993 RO decision is final; new and material 
evidence has been received and the claim of entitlement to 
service connection for PTSD is reopened.  38 U.S.C.A. § 5108, 
7105 (West 1991); 38 C.F.R. § 3.156 (2000).  

2.  PTSD was incurred in active military service.  
38 U.S.C.A. §§1110, 1154(b) (West 1991); Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, §§ 3(a) 
4, 114 Stat. 2096, 2097-99 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5103A, 5107); 38 C.F.R. §§ 3.303, 3.304 
(2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A February 1993 RO decision denied service connection for 
PTSD.  The veteran was notified of that decision, but he did 
not initiate an appeal and it is final.  

The evidence of record prior to the February 1993 RO decision 
included the veteran's service medical records and records of 
VA treatment reflecting that the veteran had been diagnosed 
with PTSD.  The February 1993 RO decision denied service 
connection for PTSD on the basis that a recognizable stressor 
was not of record and the veteran's PTSD was not shown to be 
secondary to military service.  

Subsequent to the February 1993 RO decision additional VA and 
private treatment records have been received as well as two 
responses from the United States Armed Services Center for 
Research of Unit Records (USASCRUR).  The responses from the 
USASCRUR include records relating to the unit with which the 
veteran served while in Vietnam.  The treatment records 
continue to reflect diagnoses of PTSD.  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
for post-traumatic stress disorder requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an inservice stressor; 
and credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f).  

If a claim for service connection was previously denied, a 
veteran must submit new and material evidence in order to 
reopen his claim.  New and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.

Under the test established by Elkins v. West, 12 Vet. App. 
209 (1999) (en banc), it must first be determined whether the 
veteran has presented new and material evidence.  In Hodge v. 
West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998), it was noted 
that while "not every piece of new evidence is 'material'; we 
are concerned, however, that some evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  With consideration of the additional 
evidence received from USASCRUR regarding the activity of the 
unit to which the veteran was assigned during his service in 
Vietnam, as well as additional competent medical evidence 
specifically associating the veteran's PTSD with his service 
in Vietnam, the Board concludes that this evidence is new and 
that it contributes to a more complete picture of the 
circumstances surrounding the alleged origin of the veteran's 
PTSD.  Therefore, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.  Therefore, new and material evidence has 
been submitted and the claim is reopened.  38 U.S.C.A. 
§ 5108.

The Board observes that the duty to assist and notification 
requirements have recently been reaffirmed and clarified.  
See VCAA.  The record reflects that the veteran has been 
afforded a VA examination and Social Security records have 
been obtained.  The veteran has been afforded two personal 
hearings and some VA treatment records have been obtained.  A 
March 1999 report from a private psychologist reflects that 
the veteran was then currently in treatment on an individual 
and group therapy basis with a psychologist other than the 
one providing the report as well as being seen at a VA 
outpatient clinic for medication for depression, sleep, and 
anxiety.  While the record does not indicate that records 
regarding current treatment by the separate psychologists 
have been obtained or that VA treatment records as recent as 
1999 have been associated with the record on appeal, in light 
of the Board's decision herein, the Board concludes that 
there is no prejudice to the veteran for failing to again 
remand the claim in an attempt to obtain additional records 
referred to in the March 1999 report.  Because no prejudice 
will result to the veteran, the Board concludes that the 
provisions of the VCAA have been complied with.  

The record reflects that the veteran was hospitalized for a 
period of treatment relating to his PTSD from April to June 
1992.  The summary reflects that the veteran was a Vietnam 
combat veteran and he related nightmares about violence in 
Vietnam.  A July 1992 report by a VA psychologist reflects 
that testing indicated that the veteran had been involved in 
moderate to heavy combat.  

An October 1995 report by a private psychologist, received 
with records from the Social Security Administration, 
reflects that the veteran had had PTSD since he got out of 
Vietnam.  The diagnoses include PTSD.  A November 1996 
psychodiagnostic evaluation reflects that war trauma was 
indicated and the diagnosis included PTSD.  VA treatment 
records in 1997 and 1998 continued to reflect diagnoses that 
include PTSD.

The report of an October 1998 VA psychiatric examination 
reflects that the examiner had reviewed the veteran's claims 
file.  The diagnosis indicates that the examiner could not 
identify any stressors in the veteran's service that would 
allow the conclusion that the veteran was experiencing PTSD.  
The diagnoses do not include PTSD.  

A March 1999 report from Elaine M. Tripi, Ph.D., a private 
psychologist, notes the October 1998 VA examination report as 
well as November 1996 and January 1997 psychodiagnostic 
evaluations by another psychologist, with the psychologist's 
evaluations indicating that the veteran has PTSD.  Dr. 
Tripi's report reflects that the veteran has PTSD and the 
report relates this PTSD to the veteran's experience in 
Vietnam.  

The reports from USASCRUR reflect that the veteran was 
assigned to a light artillery unit firing 105-millimeter 
guns.  The records provided indicate that the veteran's unit 
was involved in direct support and general support artillery 
with all artillery firing thousands of rounds during the 
period from December 1968 to February 1969.  During this time 
the killing of 50 of the enemy in action was attributed to 
artillery missions with 11 structures destroyed and 7 
secondary explosions.  The veteran was assigned to the 
artillery unit, in Vietnam, from May 1968 to July 1969.  

In the case of any veteran who engaged in combat with the 
enemy in active service, VA shall accept as sufficient proof 
of service connection of any disease or injury alleged to 
have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  38 U.S.C.A. § 1154(b).  The ordinary meaning of the 
phrase "engaged in combat with the enemy," as used in 
38 U.S.C.A. § 1154(b), requires that a veteran had 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (October 18, 1999).  An 
individual participating in the firing of artillery at a 
target where the enemy is believed to exist, with results 
indicating that 50 enemy killed in action during 
approximately a three-month period is attributed to artillery 
fire, would constitute participation in an actual fight or 
encounter with a military foe even where the veteran was not 
subjected to immediate return fire.  There are official 
service records that document that the veteran was assigned 
to a particular unit and that this particular unit 
participated in artillery fire missions in support of 
Infantry and the official records document that there were 
enemy killed as a result of artillery fire.  Therefore, the 
Board concludes that when the veteran was participating in 
firing an artillery piece, he was engaged in combat with the 
enemy.  Therefore, the Board concludes that the events 
reported by the veteran with respect to his belief that he 
did aim the artillery piece in an incorrect direction did 
occur.

With consideration that the report of the October 1998 
examination concludes that the veteran does not have PTSD, 
but that VA treatment records, and records relating to a VA 
hospitalization, as well as private treatment records, 
conclude that the veteran does have PTSD, the overwhelming 
preponderance of the evidence supports a finding that the 
veteran does currently have PTSD.  VA treatment records have 
associated the veteran's PTSD with war trauma and the private 
treatment record has also associated his PTSD with his combat 
experience while in Vietnam.  Having concluded that the 
veteran currently has PTSD and that he did engage in combat 
during his service in Vietnam, the Board concludes that the 
evidence is in equipoise with respect to whether or not 
competent medical evidence associates the veteran's currently 
manifested PTSD with an inservice stressor.  In resolving all 
doubt in the veteran's behalf, service connection for PTSD is 
warranted.  38 U.S.C.A. §§ 1110, 1154(b); 38 C.F.R. § 3.304.  


ORDER

New and material evidence has been received and the claim for 
service connection for PTSD is reopened.

Service connection for PTSD is granted.  



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals



 

